ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 9 APRIL 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 9 AVRIL 1998
Official citation:

Vienna Convention on Consular Relations
(Paraguay v. United States of America), Order of 9 April 1998,
I CT. Reports 1998, p. 266

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’ Amérique), ordonnance du 9 avril 1998,
CLI. Recueil 1998, p. 266

 

| Sales number
ISSN 0074-4441 N° de vente: 705
ISBN 92-1-070769-9

 

 

 
1998
9 April
General List
No. 99

266

INTERNATIONAL COURT OF JUSTICE

YEAR 1998

9 April 1998

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY y. UNITED STATES OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting Presi-
dent,

Having regard to Article 48 of the Statute of the Court, and to
Articles 13, paragraph 1, 31, 32, paragraph 1, 44 and 45, paragraph 1, of
the Rules of Court,

Having regard to the Application by the Republic of Paraguay filed in
the Registry of the Court on 3 April 1998 instituting proceedings against
the United States of America for “violations of the Vienna Convention
on Consular Relations [of 24 April 1963]” allegedly committed by the
United States of America,

Having regard to the request for the indication of provisional measures
submitted by Paraguay on 3 April 1998,

Having regard to the Order of 9 April 1998 whereby the Court indi-
cated provisional measures and in which it declared, inter alia, that “it is
appropriate that the Court, with the co-operation of the Parties, ensure
that any decision on the merits be reached with ail possible expedition” ;

Whereas at a meeting between the Vice-President, Acting President,
and the representatives of the Parties held on 9 April 1998, the Parties
agreed on the time-limits set out below,
267 VIENNA CONVENTION (ORDER 9 IV 98)

Fixes the following time-limits for the written proceedings:

9 June 1998 for the Memorial of the Republic of Paraguay;

9 September 1998 for the Counter-Memorial of the United States of
America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of April, one thousand nine
hundred and ninety-eight, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Republic of Paraguay and the Government of the United States of
America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
